Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                      July 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                               RECEIVED IN
                                                             court op rmmk\ appenj
        Re:   Steven LaWayne Nelson                                  JUL 2 4 W
              v. Texas
              No. 15-5265                                        Abe!Acosta,Clerk
              (Your No. AP-76,924)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on July
13, 2015 and placed on the docket July 20, 2015 as No. 15-5265.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Redmond K. Barnes
                                        Case Analyst




                                                              RECEIVED IN
                                                                  JUL ? 4 2015